GRANTED IN PART. THE DEADLINE FOR FILING THE MISSING DOCUMENTS IS EXTENDED TO APRIL 26, 2021.

                                                                                                Dated: 3/31/2021
                                                                                                                                   Case 21-30091
                                                                                                                                   Doc 12
                                                                                                                 Document     Page 1 of 1
                                                                                                               Filed 03/31/21 Entered 03/31/21 15:47:29
                                                                                                                                   Desc Main
